PER guriam :
Debe declararse no ha lugar la petición de revisión, por falta de jurisdicción, ya que el recurrente no solicitó reconsideración de la resolución dictada por la Comi-sión Industrial como lo ordena la Ley de Compensaciones por Accidentes del Trabajo. 11 L.P.R.A. sec. 12.
Es evidente que el disponer la ley que: “Cualquier parte interesada podrá presentar copias certificadas de una orden o decisión de la Comisión Industrial, de acuerdo con este Capítulo, contra la cual se haya radicado petición de revisión y haya recaído resolución de ésta, de la que podrá solicitarse revisión ante la Corte Suprema de Puerto Rico . . (bas-tardillas nuestras), obviamente significa haber solicitado la reconsideración de la resolución de la Comisión Industrial. ¿Qué otra cosa puede significar “contra la cual se haya radi-cado petición de revisión y haya recaído resolución de ésta”? Así lo entendió este Tribunal desde el año 1935, año en que se aprobó la Ley de Compensaciones por Accidentes del Tra-bajo. Amenguar v. Comisión Industrial, 49 D.P.R. 10 (1935). Esta interpretación en Amenguar ha sido sostenida en nues-tro posterior pronunciamiento en Rodríguez v. Comisión Industrial, 61 D.P.R. 222 (1942).
Además, la Asamblea Legislativa ha conocido por cua-renta y seis años de nuestra interpretación del estatuto en Amenguar, ante, y no ha enmendado la ley con propósitos de variar dicha interpretación.
Dadas las circunstancias extraordinarias presentes en este caso, el recurrente puede acudir ante la Comisión Industrial en solicitud de relevo de la determinación que le declaró pa-trono no asegurado.

*729
Se dictará resolución de conformidad.

El Juez Asociado Señor Díaz Cruz emitió opinión disi-dente a la cual se unen los Jueces Asociados Señores Rigau e Irizarry Yunqué.
—O—